                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC #:
PEDRO RAMIREZ, on Behalf of Himself and All                   DATE FILED: 01/21/2020
Others Similarly Situated,

                             Plaintiff,

                      -against-                                   19-CV-10571 (VEC)
                                                                        ORDER
400 WEST 23RD STREET RESTAURANT CORP.,
doing business as THE RAIL LINE DINER; IRENE
NICTAS; TEDDY NICTAS;

                             Defendants.

VALERIE CAPRONI, United States District Judge:

       WHEREAS Plaintiff has filed proof of service as to all Defendants, Dkts. 6–8;

       WHEREAS the deadline to answer or otherwise respond to the Complaint has elapsed for

all three Defendants, Dkts. 6–8; and

       WHEREAS no defendant has either appeared or answered;

       IT IS HEREBY ORDERED that Plaintiff must move for an order to show cause why

default judgment should not be entered against all Defendants, in accordance with this Court’s

Individual Practices, no later than February 14, 2020.



SO ORDERED.

                                                    _____________________________
Date: January 21, 2020                                    VALERIE CAPRONI
      New York, New York                               United States District Judge




                                               1
